1

2

3

4

5

6

7                                      UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9
10    COLIN M. RANDOLPH,                              Case No. 1:16-cv-01528-DAD-EPG (PC)
11                        Plaintiff,
                                                      ORDER MODIFYING DEADLINES AND
12           v.                                       REQUIRING PARTIES TO MEET AND
                                                      CONFER RE: WHETHER A SECOND
13    R. LOZOVOY,                                     SETTLEMENT CONFERENCE WOULD BE
                                                      BENEFICIAL
14                        Defendant.
15

16          Colin Randolph (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

17   with this civil rights action filed pursuant to 42 U.S.C. § 1983.

18          As Defendants’ motion for summary judgment was denied in part, the Court will direct

19   the parties to meet and confer regarding whether a second settlement conference would be

20   beneficial in this case. Additionally, since the motion for summary judgment was ruled on after

21   certain deadlines passed, the Court will modify some of the deadlines in this case.

22          Accordingly, IT IS ORDERED that:

23                1. Defense counsel has seven days from the date of service of this order to contact

24                   Plaintiff to discuss whether a second settlement conference would be beneficial.

25                   After contacting Plaintiff, defense counsel shall promptly file a report with the

26                   Court indicating whether the parties believe a second settlement conference would

27                   be beneficial.

28
                                                        1
1               2. Plaintiff has until October 10, 2019, to file his pretrial statement.

2               3. Defendant has until October 17, 2019, to file his pretrial statement.

3               4. Motion(s) for the attendance of incarcerated witnesses, if any, must be filed on or

4                  before October 17, 2019. Oppositions, if any, must be filed on or before October

5                  31, 2019.

6               5. If Plaintiff wishes to have the Marshals Service serve subpoenas on unincarcerated

7                  witnesses who refuse to testify voluntarily, Plaintiff must submit the money orders

8                  to the Court no later than December 3, 2019. In order to ensure timely submission

9                  of the money orders, Plaintiff must notify the Court of the names and locations of

10                 his witnesses no later than November 4, 2019.

11              6. All other dates and deadlines, including the date of the Telephonic Trial

12                 Confirmation Hearing (which is currently set for November 4, 2019, at 1:30 p.m.)

13                 and the date of the Trial (which is currently set for January 28, 2020, at 8:30 a.m.),

14                 remain the same.

15
     IT IS SO ORDERED.
16

17     Dated:     September 25, 2019                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28
                                                        2
